
	

113 SRES 158 ATS: To authorize the production of records by the Permanent Subcommittee on Investigations of the Committee on Homeland Security and Governmental Affairs.
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 158
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize the production of records by
		  the Permanent Subcommittee on Investigations of the Committee on Homeland
		  Security and Governmental Affairs.
	
	
		Whereas, the Permanent Subcommittee on Investigations of
			 the Committee on Homeland Security and Governmental Affairs conducted a review
			 of the expenditures of U.S. funds related to U.S. efforts in
			 Afghanistan;
		Whereas, the Subcommittee has received a request from a
			 federal agency for access to records of the Subcommittee's review;
		Whereas, by the privileges of the Senate of the United
			 States and Rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate can, by administrative or judicial
			 process, be taken from such control or possession but by permission of the
			 Senate;
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate is needed for the promotion of justice, the
			 Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That the Chairman and Ranking
			 Minority Member of the Permanent Subcommittee on Investigations of the
			 Committee on Homeland Security and Governmental Affairs, acting jointly, are
			 authorized to provide to law enforcement officials, regulatory agencies, and
			 other entities or individuals duly authorized by federal, state, or foreign
			 governments, records of the Subcommittee's review of the expenditures of U.S.
			 funds related to U.S. efforts in Afghanistan.
		
